Judgment reversed on the law and facts, with costs, and judgment entered awarding claimant the sum of $13,754.50. Certain findings of fact disapproved and reversed and new findings made. Memorandum: The Court of Claims has found that the State was negligent in maintaining the highway at the point of the accident and in permitting the claimant to travel thereon, but has nevertheless found that claimant’s speed of 45 miles per hour was unjustified and was a concurring cause of the accident. The record shows that the highway was open to public travel and that the claimant was not aware of any drop-off nor were there any speed signs in the area other than the 50 miles per hour speed sign south of the point of the accident. After a careful review of all of the evidence we find that the claimant Leo J. Brown was not negligent, and that the finding of contributory negligence on his part is against the weight of evidence. The judgment, therefore, should be reversed and an award should *828be made for Ms injuries and damages in the amounts found by the Court of Claims. All concur, Kimball, J., not participating. (Appeal from a judgment of the Court of Claims dismissing a claim for damages for personal injuries alleged to have been sustained by reason of negligent condition of State highway, and for property damages to claimant’s automobile.) Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.